Case: 16-10231      Document: 00513967010         Page: 1    Date Filed: 04/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                              United States Court of Appeals

                                    No. 16-10231
                                                                                       Fifth Circuit

                                                                                     FILED
                                  Summary Calendar                               April 25, 2017
                                                                                Lyle W. Cayce
UNITED STATES OF AMERICA,                                                            Clerk


                                                 Plaintiff-Appellee

v.

SHAUN WESLEY SKINNER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-30-1


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Shaun Wesley Skinner appeals the 151-month, within-guidelines prison
sentence he received after he pleaded guilty to bank robbery and attempted
bank robbery. He contends that he should not have been sentenced as a career
offender, maintaining that his two prior robbery convictions were related and
thus should not have counted separately for purposes of the career offender
Guideline. However, Skinner committed the second robbery after he was


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10231    Document: 00513967010     Page: 2   Date Filed: 04/25/2017


                                No. 16-10231

arrested for the first. Thus, he had two prior felony convictions for crimes of
violence whose sentences were counted separately under U.S.S.G. § 4A1.1(a),
(b), or (c). See U.S.S.G. §§ 4A1.2(a)(2), (k), 4B1.1(a), 4B1.2(c). That he was
sentenced for both robberies on the same day is irrelevant. See United States
v. Akins, 746 F.3d 590, 611 (5th Cir. 2014). Moreover, contrary to Skinner’s
assertion, § 4A1.1(e) has no bearing on the analysis because his robbery
sentences were not treated as a single sentence.
      The district court did not err in sentencing Skinner as a career offender.
The judgment is AFFIRMED.




                                       2